Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attorney Docket Number: 009196.00049\US
Filling Date: 3/30/21
Priority Date: 4/28/20
Inventor: Zhu et al.
Examiner: Bilkis Jahan

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-8, 10, 15-16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al (US 6,791,146 B2) in view of Ker et al (US 6,465,848 B2).

Regarding claim 1, Lai discloses a silicon-controlled rectifier (Figure 3), comprising:
a substrate (80) 300 (col. 4, line 10);
an N-type well (60) 312 and a P-type well (70) 314 located in the substrate (80) 300, wherein an interface 316 is provided between the N-type well (60) 312 and the P-type well (70) 314;
a P-type heavily doped region (20) 320 and an N-type lightly doped region (28) 326 (consider low doped since the claim does not specify the concentration) which form an anode 350 (col. 4, lines 20-25) of the silicon controlled rectifier and provided at an upper portion of the N-type well (60) 312, wherein the N-type lightly doped region (28) 326 is close to the interface, and an active region of the N-type well (60) 312 is provided between the N-type lightly doped region (28) 326 and the interface 316; and
a P-type heavily doped region (26) 324 and an N-type heavily doped region (24) 322 which form a cathode 360 (col. 4, lines 39-40) of the silicon controlled rectifier and provided at an upper portion of the P-type well (70) 314, wherein the N-type heavily doped region (24) 322 is close to the interface 316, shallow trench isolation (90) 336 (col. 4, lines 51-65) is provided between the N-type heavily doped region (24) 322 and the interface 316, the shallow trench isolation (90) 336 is adjacent to the N-type heavily doped region (24) 322, and an active region of the P-type well (70) 314 is provided between the shallow trench isolation (90) 336 and the interface 316.

Lai does not explicitly disclose P-type substrate. 
However, Ker discloses P-type substrate 40 (Fig. 3a). Ker teaches the above modification is used to make n type and p-type wells on the substrate (Fig. 3a, col. 3, lines 29-30). It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to substitute Lai substrate material with Ker substrate material as suggested above to make n type and p-type wells on the substrate (Fig. 3a, col. 3, lines 29-30).

Regarding claim 2, Lai discloses the silicon controlled rectifier according to claim 1, wherein the width D1 of the active region between the N-type lightly doped region (28) 326 and the interface 316 is associated with a trigger voltage (col. 5, lines 15-20) of the silicon controlled rectifier.

Regarding claim 3, Lai does not explicitly disclose the silicon controlled rectifier according to claim 2, wherein the width D1 is 0-2 micrometers.
However, Lai discloses a particular width between elements 326 and interface 316. Therefore, it would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to obtain the width D1 is 0-2 micrometers for intended purposes.


the applicants have not established the criticality (see next paragraph below) of the width.
CRITICALITY

 The specification contains no disclosure of either the critical nature of the claimed width or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 4, Lai discloses the silicon controlled rectifier according to claim 2, wherein the trigger voltage (col. 5, lines 15-20) of the silicon controlled rectifier is also associated with the width D3 of the active region between the shallow trench isolation 336 (90) and the interface 316.

Regarding claim 5, Lai does not explicitly disclose the silicon controlled rectifier according to claim 4, wherein the width D3 is 0-5 micrometers.
However, Lai discloses a particular width between elements 322 and interface 316. Therefore, it would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to obtain the width D3 is 0-5 micrometers for intended purposes.


the applicants have not established the criticality (see next paragraph below) of the width.
CRITICALITY

 The specification contains no disclosure of either the critical nature of the claimed width or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 6, Lai discloses the silicon controlled rectifier according to claim 1, wherein the active region of the N-type well (60) 312 is provided between the P-type heavily doped region (20) 320 and the N-type lightly doped region (28) 326.

Regarding claim 7, Lai discloses the silicon controlled rectifier according to claim 6, wherein the width D2 of the N-type lightly doped region (28) 326 and the width S of the active region between the P-type heavily doped region (20) 320 and the N-type lightly doped region (28) 326 are associated with a no-snapback state of the silicon controlled rectifier (reference does not talk about this).

Regarding claim 8, Lai does not explicitly disclose the silicon controlled rectifier according to claim 7, wherein the width D2 is 0.4-10 micrometers, and the width S is 0-2 micrometers.

However, Lai discloses a particular width D2 and width S between elements 320 and 326. 
Therefore, it would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to obtain the width D3 is 0-5 micrometers for intended purposes.


the applicants have not established the criticality (see next paragraph below) of the width.
CRITICALITY

 The specification contains no disclosure of either the critical nature of the claimed width or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).



Regarding claim 10, Lai discloses a method for manufacturing a silicon controlled rectifier (Figure 3), comprising steps of:
providing a substrate (80) 300 (col. 4, line 10);
forming an N-type well (60) 312 and a P-type well (70) 314 in the P-type substrate (80) 300, wherein an interface 316 is provided between the N-type well (60) 312 and the P-type well (70) 314;

forming a P-type heavily doped region (20) 320 and an N-type lightly doped region (28) 326 (consider low doped since the claim does not specify the concentration) which form an anode 350 (col. 4, lines 20-25) of the silicon controlled rectifier at an upper portion of the N-type well (60) 312, wherein the N-type lightly doped region (28) 326 is close to the interface 316, and an active region of the N-type well (60) 312 is provided between the N-type lightly doped region (28) 326 and the interface 316;
forming a P-type heavily doped region (26) 324 and an N-type heavily doped region (24) 322 which form a cathode 360 (col. 4, lines 39-40) of the silicon controlled rectifier at an upper portion of the P-type well (70) 314, wherein the N-type heavily doped region (24) 322 is close to the interface 316; and

forming shallow trench isolation (90) 336 (col. 4, lines 51-65) between the N-type heavily doped region (24) 322 and the interface 316, wherein the shallow trench isolation (90) 336 is adjacent to the N-type heavily doped region (24) 322, and an active region of the P-type well (70) is provided between the shallow trench isolation (90) 336 and the interface 316.

Lai does not explicitly disclose P-type substrate. 
However, Ker discloses P-type substrate 40 (Fig. 3a). Ker teaches the above modification is used to make n type and p-type wells on the substrate (Fig. 3a, col. 3, lines 29-30). It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to substitute Lai substrate material with ker substrate material as suggested above to make n type and p-type wells on the substrate (Fig. 3a, col. 3, lines 29-30).

Regarding claim 15, Lai discloses the manufacturing method according to claim 10, wherein the active region of the N-type well (60) 312 is provided between the P-type heavily doped region (20) 320 and the N-type lightly doped region (28) 326.

Regarding claim 16, Lai discloses the manufacturing method according to claim 15, further comprising adjusting the width D2 of the N-type lightly doped region (28) and the width S of the active region between the P-type heavily doped region (20) and the N-type lightly doped region (28) to adjust a no-snapback state of the silicon controlled rectifier.

Regarding claim 17, Lai does not explicitly disclose the manufacturing method according to claim 16, wherein the width D2 is adjusted in a range of 0.4-10 micrometers, and the width S is adjusted in a range of 0-2 micrometers.

However, Lai discloses a particular width D2 and width S between elements 320 and 326. 
Therefore, it would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to obtain the width D3 is 0-5 micrometers for intended purposes.


the applicants have not established the criticality (see next paragraph below) of the width.
CRITICALITY

 The specification contains no disclosure of either the critical nature of the claimed width or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Allowable Subject Matter
Claims 9, 11-14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILKIS JAHAN whose telephone number is (571)270-5022. The examiner can normally be reached Monday-Friday, 8:00 am-5 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BILKIS JAHAN/Primary Examiner, Art Unit 2896